COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Coleman and Frank
Argued at Salem, Virginia


DAVID COLEMAN
                                           MEMORANDUM OPINION * BY
v.   Record No. 1441-99-3                 JUDGE SAM W. COLEMAN III
                                                APRIL 25, 2000
COMMONWEALTH OF VIRGINIA,
 DEPARTMENT OF SOCIAL SERVICES,
 DIVISION OF CHILD SUPPORT ENFORCEMENT,
 ex rel. BRENDA HUTCHERSON


          FROM THE CIRCUIT COURT OF THE CITY OF DANVILLE
                   William N. Alexander, Judge

          David Coleman, pro se.

          Ellen L. Reynolds, Special Counsel (Alice G.
          Burlinson, Regional Special Counsel; Mark L.
          Earley, Attorney General; Ashley L. Taylor,
          Jr., Deputy Attorney General; Robert B.
          Cousins, Jr., Senior Assistant Attorney
          General; Craig M. Burshem, Regional Special
          Counsel, on brief), for appellee.


      David Coleman appeals the circuit court order modifying his

child support obligation and ordering him to pay an arrearage of

$1,094.70 and interest as of April 30, 1999.   On appeal, Coleman

argues that the trial court erred in ordering that he pay the

arrearage because the record does not contain any evidence to

support a finding that such an arrearage was owed.   At oral

argument, counsel for the Department of Social Services (DSS)


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
conceded that the record contains no pleadings or evidence to

support the provision in the trial court's order of May 24, 1999,

or the nunc pro tunc order of August 10, 1999, 1 setting a child

support arrearage of $1,094.70.   Accordingly, we reverse the trial

court as to the award of arrearage and remand the matter to the

trial court with directions to vacate that provision of the

court's prior orders without prejudice to Brenda Hutcherson or DSS

as to any claims of arrearage.

     Coleman further argued that the trial court erred by vacating

the May 24, 1999 order and entering an order nunc pro tunc after

twenty-one days.   Coleman argued that, because the court could not

enter an order after twenty-one days, the juvenile and domestic

relations district court order setting child support at $298.58

per month would be the final controlling support order.    However,

because that order was appealed to the circuit court and was a

nullity, the last effective order, if Coleman's argument had

merit, would have been the prior child support order of $355 per

month.   In addition, a nunc pro tunc order correcting a clerical

error can be entered after twenty-one days from entry of the final

order without violating Rule 1:1.     A trial court may enter an

order nunc pro tunc to reflect judicial action that was, in


     1
       The nunc pro tunc order is part of the appendix and was
referenced in the briefs and at oral argument by both parties
but was not sent to this Court as a part of the trial court
record.


                              - 2 -
fact, taken or to correct defects or omissions in the record so

as to make the record conform to actual prior events.     See Code

§ 8.01-428(B).   Code § 8.01-428(B) authorizes a trial judge to

correct the judge's own errors and omissions.     See Nelson v.

Commonwealth, 12 Va. App. 835, 837-38, 407 S.E.2d 326, 327-28

(1991); see also Dorn v. Dorn, 222 Va. 288, 291, 279 S.E.2d 393,

394-95 (1981).

     The trial court did not err in entering the order nunc pro

tunc to correct the clerical error reflected in the amount of

the support obligation.   At oral argument, appellant requested

and acquiesced in the trial court's determination of child

support in the amount of $337.05 effective August 18, 1998.

     Accordingly, we reverse the trial court's award of child

support arrearage and remand with directions to the trial court

to vacate that award, without prejudice, and we affirm the trial

court's child support modification.

                                      Reversed and remanded, in
                                      part, and affirmed, in part.




                             - 3 -